Citation Nr: 0108633	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral 
cataracts, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
September 1957.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In September 2000, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.


FINDINGS OF FACT

1.  The veteran's skin cancer was first manifested many years 
after his discharge from military service and is not related 
to any incident of active duty, including exposure to 
ionizing radiation.

2.  The veteran's bilateral cataracts were first manifested 
many years after his discharge from military service and are 
not related to any incident of active duty, including 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's skin cancer was not incurred, directly or 
presumptively, in service or as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2000). 

2.  The veteran's bilateral cataracts were not incurred, 
directly or presumptively, in service or as a result of 
exposure to radiation.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
malignant tumors (cancer), may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for skin 
cancer and cataracts due to exposure to ionizing radiation 
have been properly developed as an individual radiation dose 
assessment from the Defense Special Weapons Agency (DSWA), VA 
radiation advisory opinion, and various non-VA treatment 
records have been associated with the file. The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the veteran by the RO.  The 
question of whether VCAA mandates an examination or medical 
opinion is further addressed below.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in August 1999.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of 
disease or injury during service or within one year after 
discharge, and evidence of a link between the disability and 
service and of the special requirements for service 
connection as a result of exposure to ionizing radiation.  
Moreover, all of the relevant evidence was considered.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Initially, the Board observes that the veteran's service-
connection claims rests solely on his exposure to radiation 
in service as he has recalled no other exposure to radiation.  
He does not claim, and the evidence does not show, that his 
skin cancer began in service or was manifested within one 
year of discharge.   Clinical findings for skin and eyes 
disorders were negative on his September 1957 separation and 
September 1959 VA examination reports.  Accordingly, the 
presumption afforded under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
does not apply.

The veteran's service medical records do not contain any 
references to cataracts or skin cancer.  He contends that his 
skin cancer and cataracts developed many years after service 
as a result of exposure to radiation in service.  The veteran 
also questions his individual radiation dose assessment 
computed by the DSWA, maintaining that it is based on 
erroneous assumptions as his actual work/duty station was 
topside on the open bridge/superstructure, where he slept and 
spent his recreation hours, probably accounting for 80 
percent of his time (double that assumed by the DSWA), and as 
he was part of the ship's decommissioning crew after 
Operation REDWING.  He contends that his subcapsular 
cataracts were noted in 1982 and that there is no family 
history of cataracts or skin cancer. 

The Board observes that the veteran's recent private medical 
records and statements confirm that he has been treated for 
posterior subscapular cataracts since 1990, with bilateral 
cataract removal with intraocular lens implantation in 1992 
(left) and 1997 (right), and for recurring non-melanoma 
actinic keratoses and squamous cell carcinoma since 1992.  In 
a December 1997 statement, the veteran's private 
dermatologist indicated that she had been treating the 
veteran since June 1992; that the veteran was an extremely 
fair-skinned man with a history of lots of sun exposure; that 
he had been diagnosed as having two squamous cell carcinomas 
and numerous actinic keratoses; and that there had been no 
melanoma lesions.  

A July 1998 response from the DSWA confirmed that the veteran 
participated in Operation REDWING and attached a copy of an 
individual does assessment of him as well as an Operation 
REDWING Fact Sheet and the Executive Summary from a National 
Academy of Sciences (NAS) report addressing the accuracy of 
the radiation exposure information provided to VA.  The dose 
assessment indicated that the escort aircraft carrier, U.S.S. 
Badoeng Strait, served as the base of operations for a 
helicopter squadron, provided navigation support for fixed-
wing aircraft, and assisted in logistical support of a boat 
pool assigned to Bikini Atoll; that the ship arrived at the 
Pacific Proving Ground (PPG) in March and departed in July 
1956; that the aircraft carrier remained at anchor in Bikini 
Lagoon, except for a rest and recreation excursion to 
Kwajalein Atoll; and that at detonation times the ship was 
not closer than 20 nautical miles from any REDWING ground 
zero.  In comments to a DSWA researcher in December 1997, the 
veteran reported that he served aboard the Badoeng Strait as 
a quartermaster and that he had once been required to discard 
his clothing and report to sick bay because of exposure to 
radioactive contaminants while topside.  Two film badges in 
the veteran's name were located.  They had readings of 0.14 
and 0.20 rem.  Based on the ship's distances from ground zero 
at shot times, the veteran had no potential for exposure to 
neutron or initial gamma radiations.  Radioactive 
contaminants in water that the ship steamed through, and 
debris that adhered to the outer hull, contributed to 
radiation intensity aboard the ship.  It was assumed that the 
veteran remained below decks 60 percent of the time and above 
decks 40 percent.  Shielding and spatial displacement of 
contaminants reduced the below decks radiation intensity from 
topside fallout to one tenth of its topside rate and the 
veteran continued to accrue radiation doses while aboard the 
ship.  Based on selected nuclear shot data, the veteran's 
dose not covered by his film badges from external emitters 
was estimated a 0.17 rem and when added to his badge readings 
amounted to 0.6 rem with an upper bound of 0.7 rem.  Alpha 
radiation did not contribute to the veteran's dose to his 
eyes and skin because of its very small penetration distance.  
Based on time-dependent energy spectra of beta and gamma 
radiations from fission products and the radiation transport 
code CEPXS, the overall rations of beta-to-gamma doses to his 
eyes and the skin on his face and neck were estimated as 7.8 
and 9.1, respectively; therefore, he could have accrued doses 
to his eyes and the skin on his face and neck of 5.7 rem and 
6.6 rem, respectively.  
  
As provided under 38 C.F.R. § 3.311, the RO referred the 
veteran's claim to the Director, VA Compensation and Pension 
Service, who then forwarded the claim to the VA Under 
Secretary for Health.  In December 1998, the VA Chief Public 
Health and Environmental Hazards Officer, the designee for 
the VA Under Secretary for Health, indicated that the veteran 
was exposed to the following doses of ionizing radiation 
during military service: external neutron - 0 rem; external 
gamma - 0.6 rem with an upper bound of 0.7 rem; dose to eyes 
- 5.7 rem; dose to skin on face and neck - 6.6 rem.  
According in information in Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR Veteran, 1990, page 363), 
the threshold dose of radiation resulting in lens opacities 
in atomic bomb survivors was about 60-150 rads while the 
threshold for persons treated with X-rays to the eye was 
about 200-500 rads.  Skin cancer is usually attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
Excess numbers of basal cell cancers also have been reported 
in skin, which received estimate doses of 9-12 rads in 
margins of irradiated areas (BEIR Veteran, pages 325 to 327).  
In light of the above, the officer opined that it was 
unlikely that the veteran's cataracts or squamous cell skin 
cancer could be attributed to exposure to ionizing radiation 
in service.  The VA Director of Compensation and Pension 
Service concurred, concluding that there was no reasonable 
possibility that the veteran's cataracts and skin cancer were 
the result of exposure to ionizing radiation.

At the September 2000 Travel Board hearing, the veteran 
testified that he stayed with the ship through 
decommissioning and was above deck twice as much as assumed 
in his dose assessment; that his initial rem dosage report 
showed .340 rem, which was doubled to .7 by DSWA; that the 
DSWA assessment did not include one of the larger shots, 
Cherokee; that he was first diagnosed with cataracts in 1982; 
that there was no family history of cataracts; and that he 
was first treated for skin cancer in the 1980s with excisions 
in the 1990's.  The veteran admitted that no doctor, either 
eye or skin, had ever indicated to him that his disorders 
might have been caused by radiation exposure, adding that 
there was reluctance on the part of the medical profession to 
offer any opinion.

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure.  38 U.S.C.A. §§ 1112, 
1154(a) (West 1991 & Supp. 2000); 38 C.F.R. §3.311 (2000).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. 
§ 3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II, which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from 
August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

Turning to the evidence, the relevant clinical records show 
that the veteran has been treated for cataracts, recurring 
non-melanoma skin cancer and squamous cell carcinoma, which 
are types of skin cancer not afforded the presumption under 
38 C.F.R. § 3.309(d).  The Board notes that the veteran 
testified that he believed he was diagnosed with basal cell 
carcinoma.  There is no medical or laboratory evidence of 
melanoma or basal cell carcinoma but, in any event, 38 C.F.R. 
§ 3.309(d) does not list cataracts, or any type of skin 
cancer, to include basal cell carcinoma and squamous cell 
carcinoma. 

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  As noted above, the veteran has 
been diagnosed and treated for skin cancer and posterior 
subcapsular cataracts, which are listed as radiogenic 
diseases under 38 C.F.R. § 3.311.

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc). 

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
the RO obtained an individual dose assessment provided by the 
DSWA and a VA medical advisory opinion relying on that 
individual assessment.  In the referral letter, it was noted 
that the veteran was present at Operation REDWING conducted 
in 1956.  The DSWA dose estimates and opinion are specific to 
the veteran and to Operation REDWING and are based on 
significant research and study of the effects of radiation 
from Operation REDWING.  In December 1998, the VA Chief of 
Public Health and Environmental Hazards Officer concluded 
that the veteran had been exposed to the following doses of 
ionizing radiation during military service: external neutron 
- 0 rem; external gamma - 0.6 rem with an upper bound of 0.7 
rem; dose to eyes - 5.7 rem; dose to skin on face and neck - 
6.6 rem.  In light of the estimated dosage, the officer 
opined that it was unlikely that the veteran's cataracts and 
squamous cell skin cancers could be attributed to exposure to 
ionizing radiation in service.  In December 30, 1998 letter, 
the VA Director of Compensation and Pension Service stated 
that he had received and reviewed the opinion from the Under 
Secretary of Health.  He noted that the Under Secretary 
advised that it was unlikely that there was an association 
between the veteran's cataracts and squamous cell skin 
cancers and service.  The opinion was that there was no 
reasonable possibility that the veteran's cataracts and 
squamous cell skin cancers were the result of exposure to 
radiation in service.  In light of this opinion, which weighs 
against the veteran's claim, the Board finds that service 
connection for cataracts and skin cancer cannot be granted 
under 38 C.F.R. § 3.311.  

The Board acknowledges the veteran's contentions that the 
DSWA dose assessment underestimated his exposure and did not 
consider the Cherokee denotation or decommissioning phase.  
Contrary to his assertions, the Board observes that the 
individual dose assessment included the veteran's readings on 
his two film badges, which recorded his exposure in general 
and to all of Operation REDWING's 17 tests, including the 
Cherokee, and a reconstruction for the decommissioning period 
from July 27, 1956 to May, 17 1957.  The veteran is advised 
that he always has the option of submitting his own dosage 
estimate from a competent "credible source," as defined at 38 
C.F.R. § 3.311(a)(3)(ii).  Nothing from the veteran offers an 
alternative dose from a credible source.  38 C.F.R. 
§ 3.311(a).

The Board observes that the veteran testified that he had 
been treated for posterior subcapsular cataracts and multiple 
skin cancer lesions since the 1980s and that the medical 
records since 1992 showed removal of bilateral cataracts and 
multiple skin cancers in the 1990s.  The absence of any 
additional treatment records which may exist beyond those 
that have already been associated with the claims file does 
not, in the Board's opinion, pose any potential for prejudice 
to the veteran since the fact that the veteran has suffered 
from cataracts and multiple skin cancer lesions is not in 
dispute; there is ample medical evidence of both disorders, 
which has been considered by the Chief of the Public Health 
and Environmental Hazards Officer.  The Board also notes 
that, in a June 1998 statement, the veteran stated that he 
was being treated by a VA oncologist for an anemic condition.  
The RO requested copies of VA treatment records in June 1998.  
Although no response was received, the Board finds that a 
remand is unnecessary as the veteran indicated that he was 
being treated for a disease (anemia) that is not at issue. 

Finally, with respect to the third method, the Board notes 
that the veteran has not presented any medical opinion 
attributing his cataracts or his skin cancer to his radiation 
exposure in service and testified at the September 2000 
Travel Board hearing that none of his treating physicians had 
offered such an opinion.  A January 1998 statement from S. D. 
C., M.D., notes that the veteran had been his patient since 
November 1990 and had undergone bilateral cataract removal 
with intraocular lens implantation for posterior subcapsular 
cataracts in 1992 and 1997.  Similarly, a December 1997 
statement from M. C. S., M.D., notes that the veteran had 
been her patient since June 1992; that he was an extremely 
fair-skinned man with a history of lots of sun exposure; that 
he had been diagnosed as having two squamous cell carcinomas 
and numerous actinic keratoses; and that there had been no 
melanoma lesions.  Neither statement contained any medical 
opinion relating the etiology of the cataracts or skin cancer 
to exposure to ionizing radiation from nuclear tests in the 
PPG while on duty with the Navy.  Moreover, the 
dermatologist's statement appears to attribute his skin 
cancer and lesions to the veteran's fair skin and history of 
sun exposure.

Simply put, it does not appear that there is medical evidence 
of any complaints or findings regarding cataracts or skin 
cancer for at least 23 years after the veteran's discharge 
from service.  As such, there is no medical evidence of a 
continuity of symptomatology to suggest a nexus to service.  
There is also no medical opinion suggesting any such 
relationship.  The Board does not doubt the veteran's sincere 
belief that a causal relationship exists, but there must be 
medical evidence of causation.  The veteran's statements and 
testimony as a layperson are not competent to show a nexus to 
service.  See Grottveit v. Brown. 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that he has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his eye and skin disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Therefore, the 
claims must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2)).  In this case, the fact that the veteran had 
bilateral cataracts and had skin cancer is not in dispute.  
The central question is whether these disorders began during 
or were present within one year following discharge from 
service, or whether they are causally linked to active duty.  
A physician has provided an opinion that addresses the 
veteran's main assertion that his cataracts and skin cancer 
are due to exposure to ionizing radiation during service, and 
that December 1998 opinion from the VA Chief Public Health 
and Environmental Hazards Officer was that it is unlikely 
that the veteran's cataracts or squamous cell skin cancer 
could be attributed to exposure to ionizing radiation in 
service.  As to the need for any opinion addressing whether 
the disabilities at issue began during or are causally linked 
to any other incident of service, a physician who is 
requested to review the record and offer an opinion on the 
contended causal relationship would review the same evidence 
summarized above, to include a normal clinical evaluation of 
the veteran's eyes and skin at the time of his separation 
from service and two years later and relevant abnormal 
clinical findings first reported 23 years after service.  In 
other words, there is no medical evidence dated during or 
proximate to service for the physician to examine or to cite 
in providing such a nexus opinion.  Under these 
circumstances, it is the Board's judgment that no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claims.
In summary, the veteran's posterior subcapsular cataracts and 
skin cancer were not present until many years after 
separation from service and were not caused by exposure to 
ionizing radiation in service.  Accordingly, the Board 
concludes that the posterior subcapsular cataracts and skin 
cancer were not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for bilateral cataracts, to include as due 
to exposure to ionizing radiation, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

